DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: 
Replace TITLE with the following:
METHOD OF DICING A WAFER BY PRE-SAWING AND SUBSEQUENT LASER CUTTING

Allowable Subject Matter
Claims 1-2 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art teaches: a method of processing a wafer to divide the wafer into individual device chips, the wafer being demarcated into a plurality of devices by a plurality of crossing projected dicing lines and having a low-k film formed on a face side, the method comprising: 
a protective member laying step of placing a protective member on the face side of a wafer; 
a reverse side grinding step of grinding a reverse side of the wafer to thin the wafer after performing the protective member laying step; 
a frame supporting step of peeling off the protective member from the face side of the wafer, applying an adhesive tape to the face side of the wafer, and applying an outer peripheral portion of the adhesive tape to an annular frame which has an opening for accommodating the wafer therein, so that the wafer is supported on the annular frame through the adhesive tape after performing the reverse side grinding step; 

a step of forming individual device chips;
 applying a laser beam to the wafer from the reverse side thereof along the cut grooves; and 
a pick-up step of picking up the individual device chips from the adhesive tape supported on the annular frame after performing the cutting step. 
However the prior art does not explicitly teach nor render obvious all of the limitations above and additionally wherein the laser completely cuts through the low-k film from the predetermined depth to the face side of the wafer along the projected dicing lines. The laser beam of Kawashima creates a weakened area in the low-k film and remaining wafer that is then broken by external stresses.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812